Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 24, 2015

The Court of Appeals hereby passes the following order:

A15E0039. THE STATE v. JOHANN MICHAEL WOOD.

      The Appellant has filed a motion to stay the enforcement of the trial court’s
order dismissing a criminal indictment against the Appellee pending the above-styled
appeal. The Appellant’s motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                                                           07/24/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.